      UNITED STATES DISTRICT COURT
             NORTHERN DISTRICT OF FLORIDA
                     PANAMA CITY DIVISION

ANGEL JAMES FISHER,

            Plaintiff,

V.                               CASE NO. 5:16-cv-108-MW/CJK

CHARLES B. JONES,

            Defendant.
__________________________/

 ORDER ADOPTING REPORT AND RECOMMENDATION

      This Court has considered, without hearing, the Magistrate

Judge’s Report and Recommendation, ECF No. 129, and has also

reviewed de novo Plaintiff’s objections to the report and recommen-

dation, ECF No. 130. Upon consideration,

      IT IS ORDERED:

      The report and recommendation is accepted and adopted as

this Court’s opinion. The Clerk shall enter judgment stating,

“Plaintiff’s motion seeking order from the Court, ECF No. 104,

and motion to reconsider a final order under Rule 60(b)(2), ECF

No. 123, are DENIED.” The Clerk shall set this matter for a trial

on the limited issues outlined in the Report and Recommenda-

tion. See ECF Nos. 79 & 81. Plaintiff’s motion to appoint counsel,

                                1
ECF No. 131, is DENIED. Civil litigants have no right to counsel

absent exceptional circumstances, see, e.g., German v. Broward Cty.

Sheriff’s Office, 315 F. App’x 773, 777 (11th Cir. 2009).

      SO ORDERED on June 3, 2019.

                         s/Mark E. Walker               ____
                         Chief United States District Judge




                                  2
